                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0137-JCC-11
10                             Plaintiff,                    ORDER
11          v.

12   TRAVIS EUGENE KEEL,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Travis Keel’s motion to proceed with
16   sentencing by video conference (Dkt. No. 189). Having thoroughly considered the motion and
17   the relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18   I.     BACKGROUND
19          Mr. Keel has been charged with conspiring to distribute controlled substances and
20   possessing controlled substances with intent to distribute. (Dkt. No. 1 at 18–21.) He reached a
21   plea agreement with the Government and state prosecutors on November 5, 2020. (Dkt. No. 139
22   at 3.) On November 13, 2020, Mr. Keel was sentenced in Snohomish County Superior Court and
23   is now in the custody of the Washington State Department of Corrections. (Id.) He attempted to
24   plead guilty to the federal charges in January 2021, but the Court rejected the plea because the
25   charges in the plea agreement did not match the indictment. (See Dkt. No. 164.) The parties
26   entered into a revised plea agreement on April 20, 2021 and Mr. Keel pled guilty in front of a


     ORDER
     CR20-0137-JCC-11
     PAGE - 1
 1   Magistrate Judge on April 21, 2021. (Dkt. Nos. 185, 186.) Mr. Keel now moves to proceed with

 2   his federal sentencing hearing by video conference. (Dkt. No. 189.)

 3   II.    DISCUSSION

 4          Under General Order 04-21, in-person proceedings will not resume until at least May

 5   2021. See W.D. Wash. General Order 04-21. Delaying Mr. Keel’s sentencing further, after he

 6   already attempted to plead guilty several months ago, would cause serious harm to the interests

 7   of justice because Mr. Keel has a strong interest in the speedy resolution of this matter. Delaying

 8   Mr. Keel’s plea hearing further while waiting for-in person proceedings to commence would
 9   cause serious harm to the interests of justice. See W.D. Wash. General Orders 04-20, 09-20, 14-
10   20, 17-20, 06-21.
11   III.   CONCLUSION

12          For the foregoing reasons, the Court GRANTS Defendant Travis Keel’s motion to

13   proceed with a sentencing hearing by video conference (Dkt. No. 189).

14          DATED this 28th day of April 2021.




                                                          A
15

16

17
                                                          John C. Coughenour
18                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR20-0137-JCC-11
     PAGE - 2
